Citation Nr: 0324826	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  99-09 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 2, 1998, 
for the assignment of a 100 percent disability rating for 
lupus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active military service from May 1980 to June 
1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO granted a 100 percent 
schedular evaluation for the veteran's service-connected 
lupus (formerly diagnosed as scleroderma with Raynaud's 
phenomenon), effective from June 2, 1998.

This matter was previously before the Board in September 
2000, when it was remanded for additional development and 
adjudicative action.  

In March 2003, the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration and to comply with due process.




VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  VA also has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§  5107(a), 5103A; 38 C.F.R. § 3.159(c).  

In a letter to the RO dated in June 2000, the veteran's 
representative indicated that she had recently been awarded 
Social Security Disability entitlement, that she was to have 
been scheduled for a routine examination in the near future, 
and that she wished VA to be aware of the recent award.  The 
record, however, fails to contain the records from the Social 
Security Administration upon which the decision to award the 
veteran benefits was based.  As such, these records must be 
obtained and incorporated into the claims file prior to 
further disposition of this matter.  See 38 U.S.C.A. § 5103A 
(West 2002);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a)(, 3.159, and 
3.326(a)).

Accordingly, this claim is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the VBA AMC.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Provide the veteran appropriate notice 
specifically apprise her of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA bears 
the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

3.  The VBA AMC should obtain and associate 
with the claims file the records upon which 
the Social Security Administration based its 
decision to award disability benefits to the 
veteran.  If the search for the mentioned 
records has negative results, the claims file 
must be properly annotated as to the 
unavailability of these records.

4.  The VBA AMC should review the claims file 
to ensure that all of the foregoing requested 
development is completed and if such is not 
the case, the VBA AMC should implement 
corrective procedures.  The Board errs as a 
matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 
(1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action required 
by the VCAA, Pub. L. No. 106-475 is 
completed.  In particular, the VBA AMC should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act ( 38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

5.  After undertaking any development deemed 
essential in addition to that specified 
above, the VBA AMC should readjudicate the 
claim of entitlement to an effective date, 
prior to June 2, 1998, for the assignment of 
a 100 percent disability rating for lupus.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


